Citation Nr: 0016293	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 19, 1996 
for the award of Dependency and Indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1954.  The appellant is the widow of the veteran.

This appeal arose from an October 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded the appellant Dependency 
and Indemnity compensation benefits, effective April 19, 
1996.  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied in October 1984 and November 1986; 
the appellant did not file a timely notice of disagreement 
with these decisions.

2.  The appellant reopened her claim for service connection 
for the cause of the veteran's death on April 19, 1996.


CONCLUSIONS OF LAW

1.  The denials of entitlement to service connection for the 
cause of the veteran's death in October 1984 and November 
1986 are final.  38 U.S.C.A. §§ 5107(a), 7105 (West 1991).

2.  Under governing law, the effective date of the award of 
service connection for the cause of the veteran's death 
(Dependency and Indemnity compensation) is April 19, 1996.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.400, 
3.400(c)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Generally, the effective date of an award of dependency and 
indemnity compensation (DIC) based on a claim reopened after 
the final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (1999).  According to 38 C.F.R. 
§ 3.400(c)(2) (1999), the effective date of the award will be 
the first day of the month in which the veteran's death 
occurred if the claim is received within one year after the 
date of death; otherwise, the date of receipt of the claim.  

In the instant case, the veteran died on August [redacted], 
1984.  In September 1984, the appellant filed a claim for service 
connection for the cause of the veteran's death.  This claim 
was denied by the RO in October 1984; she was notified of 
this denial on November 1, 1984.  She failed to file a notice 
of disagreement with this decision within one year from the 
date of notification of the denial; thus, this decision 
became final.  See 38 U.S.C.A. § 7105 (West 1991).  In 
October 1986, she attempted to reopen her claim.  On November 
27, 1986, she was notified that her claim was being denied.  
Again, she failed to file a timely notice of disagreement 
with this denial and it also became final.  She then filed a 
request to reopen her claim on April 19, 1996.  She was 
awarded service connection for the cause of the veteran's 
death by a rating action issued in October 1997; the 
effective date of April 19, 1996 was assigned.  

After a careful review of the evidence of record, it is found 
that an effective date earlier than April 19, 1996 for the 
award of service connection for the cause of the veteran's 
death (DIC) is not warranted.  As previously noted, the RO 
denied entitlement to this benefit in October 1984 and 
November 1986; the appellant had failed to file timely 
notices of disagreement with either of these decisions.  As a 
consequence, these denials became final.  On April 19, 1996, 
she reopened her claim.  According to the regulations noted 
above, the effective date for DIC based on a claim reopened 
after the final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Therefore, there is no doubt that the appropriate effective 
date in this case is the date of receipt of the claim to 
reopen service connection for the cause of the veteran's 
death; that is, April 19, 1996.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for an effective 
date earlier than April 19, 1996 for the award of DIC 
benefits.

ORDER

Entitlement to an effective date earlier than April 19, 1996 
for the award of DIC benefits is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

